Citation Nr: 1724815	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome of the right knee (hereinafter right knee disability).

2.  Entitlement to service connection for patellofemoral syndrome of the left knee (hereinafter left knee disability).

3.  Entitlement to compensable disability rating prior to July 22, 2016 and in excess of 10 percent thereafter for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the Veteran's August 2010 substantive appeal, he requested a Board Central Office Hearing in Washington, DC.  He was scheduled to testify at a hearing before the Board on November 24, 2015.  A September 2015 letter notified the Veteran of the date, time, and location of the hearing.  The Veteran did not appear for this hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2017) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In February 2016, the Board remanded the case for additional development.  It now returns for appellate review.  Unfortunately, the Board's remand directives  regarding the Veteran's left and right knee disabilities were not completed.  Therefore, the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ) for compliance of the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The issue of entitlement to service connection for a left and right knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's GERD manifested in heartburn and acid reflux, with persistent recurrent abdominal distress since April 12, 2008.

2.  The Veteran's GERD has not manifested in symptoms productive of either considerable or severe impairment of health.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for GERD have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In January 2008 and March 2009, VCAA notices informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim. 

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and private treatment records are of record.  VA provided a relevant examination in July 2016; there is no indication the examination is inadequate.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is also no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Increased Rating

The Veteran first filed for service connection on December 29, 2008.  As noted in the introduction, the Veteran was granted service connection for GERD in a June 2009 rating decision.  The RO assigned the Veteran a noncompensable rating effective April 12, 2008.  The Veteran's filed his claim for increased evaluation of his GERD on August 24, 2010.  In an August 2016  rating decision, the Veteran was subsequently assigned a 10 percent rating effective  July 22, 2016.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant,  38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).
The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.

Under Diagnostic Code 7346 a rating of 10 percent is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.

Turning to the evidence, in the Veteran's August 2005 post deployment report,  The Veteran reported that the following symptoms (relevant to GERD) developed during deployment: chest pain or pressure, vomiting and frequent indigestion.  The Veteran also noted that these symptoms were not present upon return from deployment.

In preparation for release from active duty the Veteran completed a report of medical history and a separation examination in January 2008.  The Veteran reported that he often had heartburn when eating certain foods, but it was never enough to get attention.  The medical officer completed a report of medical examination and noted that the Veteran had occasional heartburn and that no periods of medical care were sought by the Veteran.

The Veteran underwent a VA examination in February 2009.  The Veteran stated that he had heartburn since 2006 and reported reflux symptoms to the examiner. The examiner noted that the Veteran reported no symptoms of dysphagia, epigastric pain, scapular pain, arm pain, hematemesis, passing of black tarry stools, reflux and regurgitation of stomach contents, and nausea and vomiting.  The Veteran also reported that he was never hospitalized nor had any surgery for this condition.  The examiner noted that the Veteran's symptoms described occur intermittently as often as two times per week and lasted less than a minute.  The examiner reported that the Veteran is not receiving any treatment for his condition.

In March 2009, and prior to the February 2009 VA examiner completing his report, he referred the Veteran to GI series testing due to his history of heartburn.  As a result of the testing the examiner diagnosed the Veteran with GERD and gastritis.  The examiner noted that the condition does not cause significant anemia and there are no findings of malnutrition.  The test results did not find esophageal obstruction or displacement and no hiatal hernia or stomach ulcer was identified.
The examiner also noted that due to the Veteran's heartburn condition, further testing from an endoscopy was needed.  The record indicates that the Veteran was unable to return for the endoscopy prior to the examiner's completion of his report.

From January 2010 to present, the Veteran's treatment records noted that he was diagnosed with epigastric abdominal pain and GERD.  The treatment records also noted the Veteran was being treated for acid reflux, but that the Veteran's GERD is stable.

The Veteran also underwent a VA examination in July 2016.  During the VA examination, the Veteran reported that while in active duty he complained of bile in chest after he ate certain food and acid reflux when he drinks alcohol.  Veteran also reported that since he left active duty he continues to have heartburn.  The examiner noted that the Veteran had acid reflux symptoms, but no other pertinent physical findings, complications, conditions, signs or symptoms related GERD.  The examiner noted that the Veteran's esophageal conditions do not impact on his ability to work.  Additional diagnostic testing was performed including an upper endoscopy.  The examiner found intermittent gastroesophageal reflux and mild esophageal dysmotility.  There was no evidence of obstructing lesion, esophageal stricture spasm of esophagus or acquired diverticulum of the esophagus.  No hiatal hernia noted and there was no mass lesion or mucosal lesion within the stomach or duodenum.  

In May 2016, the Veteran received a second upper GI series test from a VA medical Center.  The findings revealed intermittent esophageal reflux and a mild motility (movement) abnormality of the esophagus and no evidence of hiatal hernia or ileus/obstruction.  Soft tissues and osseous structures were within normal limits.  

Based on the foregoing evidence-and the Veteran's competent and credible lay statements regarding the frequency and severity of his GERD symptoms, the Board, by resolving all reasonable doubt in his favor, finds that the evidence of record reflects that the Veteran manifested persistently recurrent epigastric distress (abdominal pain) with pyrosis (heartburn) throughout the period of appeal.  Thus, the Veteran has two or more of the symptoms required for a 30 percent rating. Therefore, the Veteran is entitled to disability rating of 10 percent throughout the period of appeal.

The Veteran is not entitled to a disability rating in excess of 10 percent because his GERD with gastritis is not productive of considerable impairment of health.  The Veteran reported that he has heartburn once or twice a week, lasting for less than a minute.  The Veteran also reported that he was never hospitalized nor had any surgery for this condition.  In 2009, the examiner noted that the condition does not cause significant anemia and there are no findings of malnutrition.  In addition, the July 2016 VA examiner noted that the Veterans' GERD did not impact on his ability to work.

The Board has also considered whether the Veteran could receive a higher evaluation under an alternate diagnostic code.  Only the predominant area of dysfunction can be considered for rating purposes, 38 C.F.R. § 4.114. A higher evaluation is not supported under Diagnostic Code 7346.  

Accordingly, the evidence shows that the Veteran's GERD does more nearly approximate the criteria for a 10 percent rating throughout the period on appeal under Diagnostic Code 7346; and a disability rating of 10 percent, but no higher, is granted throughout the period on appeal.

III.  TDIU

Finally, the Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) is raised by the record.  In this case, the evidence of record does not indicate, nor does the Veteran contend, that he is unable to secure and follow substantially gainful employment due to his gastrointestinal disability or any other service connected disability.  Thus, the Board finds that a TDIU claim is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

A disability rating of 10 percent, but no higher, throughout the period of appeal GERD is granted subject to the laws and regulations governing the award of monetary benefits.




REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the left and right knee disability.

As briefly addressed in the introduction, a remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In February 2016, the Board remanded the Veteran's right and left knee disabilities in order to provide the Veteran with a VA examination.  The VA examiner was asked to determine if any diagnosed knee disability was found, and to provide an opinion as to whether such knee disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service.  The VA examiner was also asked, if there is no diagnosed disability that the Veteran's knee complaints can be attributed to, then state whether there are objective signs and symptoms of his knee complaints and indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.

In the July 2016 report the VA examiner did not provide an opinion regarding Veteran's Gulf war claims.  Therefore, the record is inadequate and does not constitute substantial compliance with the Board's prior remand directives. See Stegall, 11 Vet. App. at 271  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination from an examiner other than the one who completed the July 2016 knees examination.  The claims file must be made available to the examiner for review.  The examiner should identify any left or right knee disability present at any time during the course of the appeal.  For each knee disability diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) the disability arose in service or is otherwise related to service.  The examiner should provide a rationale for the opinions expressed.  Please note that a negative rationale that relies solely on lack of documented treatment will be deemed inadequate.  The examiner must expressly consider the Veteran's contentions regarding knee pain. 

If there is no diagnosed disability that the Veteran's left and/or right knee complaints can be attributed to, the examiner should answer whether there are objective signs and symptoms of his right and left knee complaints.  If there are objective signs and symptoms present, the examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case (SSOC), that includes the provisions of 38 C.F.R. § 3.317.  The Veteran should then be given the opportunity to respond thereto, the case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.§§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


